Citation Nr: 1139841	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-18 132	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The Veteran served on active duty from September 1973 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Cleveland, Ohio RO.


FINDINGS OF FACT

1.  The Veteran is not shown to have had duty or visitation in the Republic of Vietnam during his period of active military service. 

2.  The Veteran is not shown to have been exposed to an herbicide agent during active military duty. 

3.  The Veteran does not have diabetes mellitus that is related to his military service. 

CONCLUSION OF LAW

The Veteran does not have diabetes mellitus that is the result of disease or injury incurred in or aggravated during active military service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. Apr 05, 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure[] the error in the timing of notice").  

(The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 2008).) 

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in June 2005, prior to the initial adjudication of the claim.  Specifically regarding VA's duty to notify, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to service connection, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the veteran's behalf.  The Veteran was not apprised of the criteria for assigning disability ratings and for award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, the Board does not have such issues before it.  Therefore, a remand to address such questions is not necessary.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, and VA and private medical records.  As to whether further action should have been undertaken by way of obtaining a VA examination on the question of service connection for diabetes mellitus, the Board notes that such development is to be considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: 1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) . In this case, as discussed below, the competent evidence reveals no indication of diabetes mellitus until many years after military service, and there is no suggestion that the disease process began during the Veteran's time on active duty.  For the reasons set forth below, the Board finds that the Veteran's statements regarding service in Vietnam or handling of herbicides are incredible.  Therefore, nothing establishes an event, injury, or disease in service.  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet. 

The Veteran contends that his type II diabetes mellitus is related to his military service.  Specifically, when he filed his claim in May 2005, he asserted that he participated in helicopter flights from the U.S.S. Midway during the evacuation of people from Saigon at the end of the war in Vietnam.  Later, in a June 2006 statement, he asserts that he was on a detachment aboard the U.S.S. Enterprise that was operating in the Tonkin Gulf from October 1974 to January 1975.  He claimed that his duties included handling of supplies, which supplies included containers marked as defoliants.  He asserts that exposure to herbicides led to his having type II diabetes mellitus.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Based on the evidence of record, the Board finds that service connection on a direct basis for type II diabetes mellitus is not warranted.  Although there is medical evidence of a current disability, there is no medical evidence of in-service incurrence or aggravation of diabetes.  The STRs show no diagnosis or treatment related to diabetes, and the Veteran's in-service examinations are negative for diabetes.  Moreover, there is no showing of continuity of symptomatology after service, as the record shows that the Veteran has not claimed such a continuity and he was not diagnosed with diabetes until many years after leaving service.  The Board finds that the absence of documented diabetes mellitus until over 20 years after discharge, weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it is proper to consider a veteran's entire medical history, including a lengthy period of absence of complaints); see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ("negative evidence" could be considered in weighing the evidence).  Moreover, the Veteran has not contended that the disease began in service.  Rather, he asserts that he is entitled to a presumption of service incurrence on account of in-service herbicide exposure.  Consequently, the Board finds that the preponderance of the evidence is against a claim of service connection for diabetes mellitus on a direct basis. 

Turning to consideration of service connection on a presumptive basis, it should be noted that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an "herbicide agent" during active military, naval, or air service or is presumed to have been so exposed, certain diseases, including type II diabetes mellitus, are presumed to be incurred in or aggravated by service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  Additionally, if diabetes mellitus is shown to have been manifested to a compensable degree within one year of qualifying active military service, it may be presumed to have been incurred in or aggravated by active military service.  38 C.F.R. §§ 3.307(a), 3.309(a) (2007).  

The Board finds that the Veteran's claim fails on a presumptive basis for exposure to herbicides because no evidence of record establishes that the Veteran had actual duty or visitation in Vietnam or was exposed to herbicides in any other context. Significantly, the National Personnel Records Center (NPRC), was unable to find any evidence to substantiate service in Vietnam, and the Veteran has not provided any believable proof of such service.  Significantly, although the Veteran has said that he was involved in helicopter flights to evacuate people from Saigon, there is no suggestion in official records that he was ever involved in such activities.  The Veteran served in aviation supply as a clerk, and while he was assigned to Fleet Air Reconnaissance Squadron One, it strains credibility to say that his services were required aboard helicopters retrieving people during an evacuation.  That the Veteran changed his story and theory of exposure to herbicides about a year later also leads the Board to conclude that his initial claim was not credible.  In addition, although not conclusive, the Veteran's DD Form 214 does not indicate award of any medal suggesting service in Vietnam. 

As for his June 2006 assertion that he was aboard the U.S.S. Enterprise handling supplies marked as defoliants, the Board also finds this claim incredible.  He contends that this assignment was from October 1974 to January 1975; however, his STRs include an entry in May 1975 where the Veteran complained of having to work midnight shifts straight from November 1974.  It was specifically noted that, during this time, he served on Guam and had been upset about not being allowed to work a day shift since November 1974.  Such information contradicts the Veteran's claim of being on the U.S.S. Enterprise and serving in the Gulf of Tonkin where he handled containers marked as containing defoliants.  For these reasons, the Board finds that the Veteran's claims regarding possible exposure to herbicides are not credible and therefore do not establish an event in service to which diabetes could be traced.  Consequently, the Veteran may not be presumed to have been exposed to herbicides during service.  Additionally, there is no evidence of record showing that he was in fact exposed to herbicides in any other location.  Therefore, his type II diabetes may not be presumed to have been incurred in service on account of herbicide exposure. 

Furthermore, because diabetes was not shown until many years after military service, it may not be presumed to have been incurred in or aggravated by active military service.  38 C.F.R. §§ 3.307(a), 3.309(a) (2011).  The preponderance of the evidence is against this claim.


ORDER

Entitlement to service connection for diabetes mellitus is denied. 



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


